 Fill in this information to identify the case:

 Debtor 1              Frances Relyea
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Eastern District      of __________
                                                          of Michigan
                                                      District

 Case number            19-41190
                        ___________________________________________




                               410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association as T
                   rustee of the Tiki Series III Trust
 Name of creditor: _______________________________________                                                        7
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           4 ____
                                                         ____ 2 ____
                                                                  7 ____
                                                                      1              Must be at least 21 days after date       06/01/2020
                                                                                                                               _____________
                                                                                     of this notice


                                                                                     New total payment:                                848.90
                                                                                                                               $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                    201.32
                   Current escrow payment: $ _______________                      New escrow payment:                    205.83
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                New interest rate:           _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                           page 1
            19-41190-mar                 Doc 39       Filed 04/27/20           Entered 04/27/20 15:38:44                   Page 1 of 7
Debtor 1         Frances     Relyea
                 _______________________________________________________                                           19-41190
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



     /s/ Molly Slutsky Simons
     _____________________________________________________________                             Dat       4/27/2020      __
     Signature




 Print:             Molly Slutsky Simons
                    _________________________________________________________                  Title   Attorney  for Creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Sottile & Barile, Attorneys at Law
                    _________________________________________________________



 Address            394 Wards Corner Road, Suite 180
                    _________________________________________________________
                    Number                 Street

                    Loveland                         OH      45140
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      513-444-4100
                    ________________________                                                          bankruptcy@sottileandbarile.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
           19-41190-mar                  Doc 39             Filed 04/27/20           Entered 04/27/20 15:38:44                 Page 2 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 10, 2020

     FRANCES RELYEA                                                                                            Loan:
     9413 WESTWIND DR UNIT 42                                                                Property Address:
     LIVONIA MI 48150                                                                        9413 WESTWIND DRIVE UNIT 42
                                                                                             LIVONIA, MI 48150



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Apr 2019 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 643.07                  643.07                   Due Date:                                       Mar 01, 2020
 Escrow Payment:                           201.32                  205.83                   Escrow Balance:                                     (127.19)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          603.96
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $476.77
 Total Payment:                              $844.39                    $848.90



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance         1,006.57             (4,488.30)
     Apr 2019            201.32                                             *                             1,207.89             (4,488.30)
     May 2019            201.32                                             *                             1,409.21             (4,488.30)
     Jun 2019            201.32        231.61                               *                             1,610.53             (4,256.69)
     Jul 2019            201.32        231.61                               *                             1,811.85             (4,025.08)
     Aug 2019            201.32        463.22                               *                             2,013.17             (3,561.86)
     Aug 2019                                                      1,336.22 *    City/Town Tax            2,013.17             (4,898.08)
     Sep 2019            201.32       463.22          1,276.21              *    City/Town Tax              938.28             (4,434.86)
     Oct 2019            201.32       463.22                                *                             1,139.60             (3,971.64)
     Oct 2019                       4,213.96                                *    Escrow Only Payment      1,139.60                242.32
     Oct 2019                                                        242.32 *    Escrow Disbursement      1,139.60                  0.00
     Nov 2019            201.32                                             *                             1,340.92                  0.00
     Dec 2019            201.32        603.96        1,139.60      1,133.79 *    City/Town Tax              402.64               (529.83)
     Jan 2020            201.32                                             *                               603.96               (529.83)
     Feb 2020            201.32                                             *                               805.28               (529.83)
     Mar 2020            201.32        201.32                                                             1,006.60               (328.51)
     Apr 2020                          201.32                                  *                          1,006.60               (127.19)
                                                                                 Anticipated Transactions 1,006.60               (127.19)
     Apr 2020                     402.64                                                                                          275.45
     May 2020                     201.32                                                                                          476.77
                     $2,415.84 $7,677.40           $2,415.81      $2,712.33

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.



              19-41190-mar            Doc 39         Filed 04/27/20           Entered 04/27/20 15:38:44                   Page 3 of 7
                                                                                                                                            Page 1
Last year, we anticipated that payments from your account would be made during this period equaling 2,415.81. Under
Federal law, your lowest monthly balance should not have exceeded 402.64 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




       19-41190-mar         Doc 39       Filed 04/27/20        Entered 04/27/20 15:38:44             Page 4 of 7
                                                                                                                    Page 2
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: April 10, 2020

 FRANCES RELYEA                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               476.77        1,440.87
Jun 2020               205.83                                                                           682.60        1,646.70
Jul 2020               205.83                                                                           888.43        1,852.53
Aug 2020               205.83                                                                         1,094.26        2,058.36
Sep 2020               205.83        1,336.22            City/Town Tax                                  (36.13)         927.97
Oct 2020               205.83                                                                           169.70        1,133.80
Nov 2020               205.83                                                                           375.53        1,339.63
Dec 2020               205.83        1,133.79            City/Town Tax                                 (552.43)         411.67
Jan 2021               205.83                                                                          (346.60)         617.50
Feb 2021               205.83                                                                          (140.77)         823.33
Mar 2021               205.83                                                                            65.06        1,029.16
Apr 2021               205.83                                                                           270.89        1,234.99
May 2021               205.83                                                                           476.72        1,440.82
                    $2,469.96       $2,470.01

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 411.67. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 411.67 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 476.77. Your starting
balance (escrow balance required) according to this analysis should be $1,440.87. This means you have a shortage of 964.10.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

We anticipate the total of your coming year bills to be 2,470.01. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




          19-41190-mar           Doc 39         Filed 04/27/20          Entered 04/27/20 15:38:44                  Page 5 of 7
                                                                                                                                    Page 3
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      205.83
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $205.83




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




           19-41190-mar           Doc 39       Filed 04/27/20        Entered 04/27/20 15:38:44               Page 6 of 7
                                                                                                                            Page 4
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                             Case No. 19-41190-mar

 Frances Relyea                                     Chapter 13

 Debtor.                                            Judge Mark A. Randon

                                        PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on April 27, 2020 to the following:

          Frances Relyea, Debtor
          9413 Westwind Dr.
          Livonia, MI 48150

          James P. Frego, II, Debtor’s Counsel
          fregolaw@aol.com

          Krispen S. Carroll, Trustee
          notice@det13ksc.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor




  19-41190-mar         Doc 39      Filed 04/27/20   Entered 04/27/20 15:38:44     Page 7 of 7
